Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Response to Amendment

The After Final Office Action amendment filed on 08/31/2021 has been entered. Claims 1, 3-4, 6-7 and 9-20 are now pending in the application. Claims 1, 3-4, 6 and 19-20 have been amended and claim 2 has been canceled by the Applicant. Claims 13-18 were previously withdrawn. Claims 1, 3-4, 6-7 and 9-12 and 19-20 are found allowable. 

Election/Restrictions
This application is in condition for allowance except for the presence of claims 13-18 directed to Species II non-elected without traverse.  Accordingly, claims 13-18 have been cancelled. 
As noted in Office Action dated 07/15/2021, Applicant’s election of Species I, directed towards an eyewear with movable/sliding wearing status detector depicted in Figs. 2A-3B, in the reply filed on 07/07/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Applicant stated that at least claims 1-7, 9-12 and 19-20 are readable on elected Species I. The Allowability of amended claim 1 is based on recited structures and characteristics of Species I which is based on mechanically movable, vertically sliding detector and indicator in visible window of the cover that slides and indicates whether the eyewear is wearable or not, and is not based on electronic circuitry and sensors for biometric sensing of the wearer wearing the eyewear as it is the case for eyewear of Species II.

Examiner’s Amendment
	An examiner’s amendment to the record appears below.  Should the changes an/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
	
Amendment
	The claims are amended as follows:


Claims 13-18. (Canceled)



Allowable Subject Matter

Claims 1, 3-4, 6-7 and 9-12 and 19-20 are allowed.

Reasons for Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
The prior art taken either singly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 USC 102 or 103 would be improper.

Regarding independent claim 1, the closest cited prior art of Hamilton teaches (see Figs. 1-20) an eyewear (eyeglasses with frame and lenses and eyeglass positioning device e.g. 10, 100, see Abstract, paragraphs [10-14, 18, 47-52, 56, 58-62]) comprising: 

a wearing status detector detecting that the eyewear is worn (i.e. as positioning device 10 for eyeglasses with central portion 30, recess 24 and protrusion 22 that enhances tactile and visual cues that the eyeglasses are worn e.g. in upright or inverted position, see paragraphs [ 47-52, 56, 58-62], see e.g. Figs. 9,11, 14),    
wherein the wearing status detector (10,100 with 30, 24,22) includes: 
a first indicator indicating, that the eyewear is worn (i.e. as 22 in 24 on 30 as visual indicator enhances tactile and visual cues that the eyeglasses are worn e.g. in upright or inverted position, see paragraphs [47-52, 56, 58-62], see e.g. Figs. 9,11, 14); and 
a cover defining a window (i.e. as exterior surface 18 and central portion 30 defining the recess window 24, see paragraphs [47-52, 56, 58-62], see e.g. Figs. 1-4), the first indicator being visible through the window as viewed from a front side of the eyewear to a back side of the eyewear (i.e. as protrusion indicator 22 is visible through recess 24 from front side of eyeglasses with positioning device 10,100, as depicted in e.g. Figs. 1, 3, 9, 11, 14-15, paragraphs [47-52, 56, 58-62).
However, regarding claim 1, the prior art of Hamilton taken either singly or in combination with any other prior art fails to anticipate or fairly suggest such an eyewear  including the specific arrangement where the wearing status detector also includes a detecting element configured to be located at a first position when the eyewear is worn and to be located at a second position when the eyewear is not worn, where the first position being different from the second position, and that the above noted first indicator indicating, when the detecting element is at the first position, that the eyewear is worn, in combination with all other claimed limitations of claim 1. 

In addition regarding independent claim 1, another close cited prior art of Brandstetter teaches (see Figs. 1-5) such an eyewear (eyeglasses, see Abstract, col. 1 lines 8-10, 31-col2 line 7, col. 2 line 34-col. 3 line 47, and col. 3 line 49-col. 4 line 13) comprising: 
a front frame (i.e. eyeglasses having rims 4, bows (temples) 8 and lenses 2 in rims 4, e.g. col. 1 lines 43-62, col. 2 line 34-col. 3 line 47); and 
a wearing status detector detecting that the eyewear is worn (i.e. as pivotally mounted positioning member 10 (with nose element 12, and arms 14) detecting that eyeglasses are in normal position as 10/12 is above mounted ends 14c of 14, or elevated position 10/12 is below mounted ends 14c of 14, or not worn as 10/12 pivots due to gravity and self-weight, see col. 2 line 34-col. 3 line 47, as depicted with full-line and broken line positions of 10/12, 14 in Figs. 1-2), and wherein the wearing status detector (positions of 10/12, 14) includes: 
a detecting element configured to be located at a first position when the eyewear is worn and to be located at a second position when the eyewear is not worn (i.e. as 10/12 as detecting element that is on/behind frame/bridge 4/6, is in fist position above the ends 14c and (hidden)  behind the bridge 6 of the spectacles frame 4 when the spectacles are worn in normal position, or as 10/12 is in second position below the ends 14c and under bridge 6 of the spectacles frame 4 and visible  when the spectacles are not worn in normal position, or due 10/12 pivots due to gravity and self-weight to second position as eyeglasses are lifted since 10/12 contacts the base of wearer’s nose to second position, see col. 2 line 34-col. 3 line 47, as depicted with full-line and broken line positions of 10/12, 14 in Figs. 1-2), the first position being different from the second position (as normal/fist position is different from second (elevated, lifted) position, as depicted with full-line and broken line positions of 10/12, 14 in Figs. 1-2, col. 2 line 34-col. 3 line 47); and 
a first indicator indicating, when the detecting element is at the first position, that the eyewear is worn (i.e. as 10/12 in fist position above the ends 14c and (hidden) behind the bridge 6 of the spectacles frame 4 is first indicator indicating that eyeglasses are worn in normal position, as depicted with full-line position of 10/12, 14 in Figs. 1-2, col. 2 line 34-col. 3 line 47). 
However, regarding claim 1, the prior art of Brandstetter taken either singly or in combination with any other prior art fails to anticipate or fairly suggest such an eyewear  including the specific arrangement where the wearing status detector includes a cover defining the window, the first indicator being visible through the window as viewed from a front side of the eyewear to a back side of the eyewear, in combination with all other claimed limitations of base claim 1.

With respect to claims 3-4, 6-7, 9-12, 19 and 20 these claims depend on claim 1 and are allowable at least for the reasons stated supra.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015.  The examiner can normally be reached on Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIN PICHLER/Primary Examiner, Art Unit 2872